EXHIBIT 10.7 FORM OF SERIES B PREFERRED STOCK CERTIFICATE OF PHYSICIANS HEALTHCARE MANAGEMENT GROUP, INC. 1 [Corporate Logo] Certificate Number Shares PAR VALUE $0.001 PREFERRED STOCK SERIES B THIS CERTIFIES THATSPECIMEN FULLY PAID AND NON-ACCESSIBLE SHARES OF THE PREFERRED STOCK PAR VALUE OF $0., INC. TRANSFERABLE ON THE BOOK OF COPRORATION IN PERSON OR BY DULY AUTHORIZED ATTORNEY UPON SURRENDER OF THIS CERTIFICATE PROPERLY ENDORSED.THIS CERTIFICATE IS NOT VALID UNTIL COUNTERSIGNED BY THE TRANSFER AGENT AND REGISTERED BY THE REGISTRAR. WITNESS THE FACSIMILE SEAL OF THE CORPORATION AND THE FACSIMILE SIGNATURES OF ITS DULY AUTHORIZED OFFICERS. DATED: RICHARD E. GOULDING, MD Secretary COUNTERSIGNED AND REGISTERED: ISLAND STOCK TRANSFER Transfer Agent ROBERT L. TRINKA Authorized Signature President 100 Second Avenue South, Suite 300N, St. Petersburg, FL 33701 [CORPORATE SEAL] 2
